Title: From Thomas Jefferson to S. & J. H. Delap, 17 January 1787
From: Jefferson, Thomas
To: S. & J. H. Delap



Gentlemen
Paris Jan. 17. 1787.

I am honoured this day by the receipt of your letter of the 6th. instant. Having nothing to do with the matters of account of the United states in Europe, it is out of my power to say any thing to you as to the paiment of the balance due to you. Yet I think it would be proper for you to write to the ‘Commissioners of the treasury’ at New York on the subject. They are the persons who are to pay it, and as their board has been created since the debt was contracted, they may possibly need information on the subject.
As to your loan office certificates, you would do well to commit them to some correspondent in America. They will be settled by the table of depreciation at their true worth in gold or silver at the time the paper dollars were lent. On that true value the interest has been paid, and continues to be paid to the creditors annually in America. That the principal will also be paid, is as sure as any future fact can be. The epoch is not fixed. It is expected that the state of New York will shortly accede to the impost which has been proposed. When that shall be done, that impost will suffice to pay the interest and sink the principal in a very few years. I have the honour to be with much respect, Gentlemen, your most obedt. humble servt.,

Th: Jefferson

